           Case 1:18-cr-00711-RMB Document 36 Filed 02/13/20 Page 1 of 2

KAPLAN HECKER & FINK LLP                                                           350 Fifth Avenue
                                                                                           Suite 7110
                                                                                NewYork, NY 10118
Direct Dial : ( 929 ) 295-2544                                                       (212) 763-0883
Direct Email: aconlon@kaplanhecker.com                                        www.kaplanhecker.com



                                                                                February 13 , 2020

Honorable Richard M. Berman
United States District Court          MEMO ENDORSED
Southern District of New York                                           USDCSDNY
Daniel Patrick Moynihan Courthouse                                      DOCUMENT
500 Pearl Street, Courtroom 17B
                                                                        ELECTRONICALLY FILED
New York, NY 10007
                                                                        DOC#:
        Re: US.A . v. Klein, l:18-cr-00711-RMB                          DATEF-IL-ED-:'2,
                                                                                      __,/1-
                                                                                          J~--
                                                                                             ,2,4
                                                                                              - 2.l)
                                                                                                  -


Dear Hon. Judge Berman:

      I write to request permission for Mr. Klein to travel for two upcoming trips with his
family-one this weekend, and another in April.

       Mr. Klein has been on pretrial release since his initial appearance before the magistrate
court on October 11 , 2018. It is a condition of Mr. Klein' s pretrial release that he not travel
outside the Southern District of New York, the Eastern District of New York, and the District of
New Jersey without permission of the Court.

       Mr. Klein respectfully seeks permission to travel with his family this weekend to visit
colleges with his daughter. Specifically, Mr. Klein would like to visit the University of Maryland
and Georgetown University with his family. Mr. Klein and his family would like to leave New
York and travel to Maryland on Saturday, February 15th and would return to New York on
Tuesday, February 18.

      Mr. Klein also respectfully requests permission to take a trip to Florida with his family.
He would like to depart New York on April 3rd to travel to Florida and would return to New
York on April 8th.

       The government does not object to a modification of Mr. Klein ' s release conditions to
accommodate the proposed travel. We contacted Pretrial Services and are awaitin final
approval, but we do not expect Pretrial Servic     ·            e 1story of this case.

Respectfully submitted,
                                                  A~\ica-h~('\ @ntV\Rd ·
    Gt&-_~
 Alexandra Conlon

 cc:     (by email)


                                                  SO  0~~~,9D,; ~       ?~if-~:u.s.0.1:
                                                  Date:~
                                                                         Richard M. Berman,
  Case 1:18-cr-00711-RMB Document 36 Filed 02/13/20 Page 2 of 2
                                                                  Page 2



Nicolas Roos
Assistant United States Attorney

Mia Rahman
Pretrial Services
